Citation Nr: 0517855	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-36 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right wrist pain at the ulnar head, with associated 
paresthesias in the right hand when performing repetitive 
tasks.

2.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the right foot with metatarsalgia.

3.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the left foot with metatarsalgia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from December 1993 to 
December 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2003 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the provisions of 38 C.F.R. § 20.1304(b) (2004), more 
than 90 days after his appeal had been certified to the 
Board, the veteran made a motion to have a hearing before a 
Veterans Law Judge of the Board.  On June 21, 2005, the 
motion was granted.  The veteran has requested an electronic 
(videoconference) hearing.  This case will be remanded for 
the purpose of scheduling the requested videoconference 
hearing.  

Under the circumstances, this case is REMANDED to the AMC for 
the following:

The AMC should arrange for the RO to 
schedule the veteran to appear at an 
electronic (videoconference) hearing 
before a Veterans Law Judge.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if in 
order.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the appeal.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).
  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




